                                          Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 1 of 31




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     JESSICA ROE, et al.,                                Case No. 20-CV-02798-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION TO
                                  14             v.                                          DISMISS
                                  15     SAN JOSE UNIFIED SCHOOL DISTRICT                    Re: Dkt. No. 25
                                         BOARD, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          The Fellowship of Christian Athletes (“FCA”) and two of its pseudonymous former
                                  19   student members (collectively, “Plaintiffs”) allege that the San Jose Unified School District and its
                                  20   officials (collectively, “Defendants”) discriminated against FCA’s religious viewpoint and
                                  21   unlawfully derecognized FCA’s student groups. Plaintiffs specifically claim that Defendants
                                  22   violated the Equal Access Act, 20 U.S.C. §§ 4071 et seq., and various overlapping rights under the
                                  23   First Amendment and Fourteenth Amendment. Before the Court is Defendants’ motion to dismiss
                                  24   Plaintiffs’ first amended complaint. ECF No. 25. Having considered the parties’ submissions; the
                                  25   relevant law; and the record in this case, the Court GRANTS IN PART and DENIES IN PART
                                  26

                                  27

                                  28                                                     1
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                            Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 2 of 31




                                   1   Defendants’ motion to dismiss.1

                                   2   I.      BACKGROUND

                                   3        A. Factual Background

                                   4           Plaintiffs are FCA—an international religious ministry with student groups nationwide—

                                   5   and two pseudonymous high school students who were members of FCA but have since graduated.

                                   6   First Am. Compl. (“FAC”) ¶ 2, ECF No. 14. One pseudonymous former student, “Jane Doe,”

                                   7   brings suit through her pseudonymous father, “John Doe.” FAC ¶ 21. The other pseudonymous

                                   8   former student is “Jessica Roe.” FAC ¶ 22. FCA adheres to a set of religious beliefs, which are

                                   9   found primarily in FCA’s Statement of Faith and Sexual Purity Statement. Id. ¶ 95. “FCA’s student

                                  10   leaders must affirm their agreement with these core religious beliefs and try to live consistent with

                                  11   those beliefs.” Id. ¶ 3. However, FCA alleges that it “invite[s] all students to attend[,] participate in

                                  12   its meetings[,]” and be non-leadership members even if these students disagree with FCA’s
Northern District of California
 United States District Court




                                  13   religious beliefs. Id. ¶¶ 2–3.

                                  14           Defendants are the San Jose Unified School District Board of Education (“the District”);

                                  15   Superintendent Nancy Albarrán; Principal Herb Espiritu of Pioneer High School (“Pioneer”); and

                                  16   Peter Glasser, a teacher at Pioneer. FAC at 1. The District is sued only in its official capacity. FAC

                                  17   at 2. All Defendants other than the District (“individual Defendants”) are sued in both their official

                                  18   and personal capacities. Id.

                                  19           Below, the Court recounts Plaintiffs’ allegations. Specifically, Plaintiffs allege that (1) the

                                  20   District derecognized FCA student groups; and (2) used the District’s nondiscrimination policies

                                  21   as pretext for viewpoint discrimination. The Court then summarizes developments that occurred

                                  22   after the incidents alleged in the FAC. Notably, the COVID-19 pandemic has temporarily closed

                                  23   the District’s schools, and Plaintiffs Doe and Roe have graduated high school.

                                  24

                                  25   1 Defendants’ motion to dismiss contains a notice of motion paginated separately from the
                                  26   supporting points and authorities. ECF No. 51. Civil Local Rule 7-2(b) provides that
                                       the notice of motion and points and authorities must be contained in one document with the
                                  27   same pagination.
                                  28                                                      2
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 3 of 31



                                              1. The derecognition of FCA’s student clubs given FCA’s Sexual Purity Statement
                                   1             and the District’s nondiscrimination policies
                                   2          Plaintiffs allege that “[t]he District has revoked recognition of the Student FCA Chapters
                                   3   because of their religious beliefs and speech.” FAC at 3. Specifically, Plaintiffs allege that on April
                                   4   23, 2019, Glasser “posted a copy of FCA’s Statement of Faith and Sexual Purity Statement in his
                                   5   classroom with the caption, ‘I am deeply saddened that a club on Pioneer’s campus asks its
                                   6   members to affirm these statements. How do you feel?’” FAC ¶ 5.
                                   7          The Sexual Purity Statement requires FCA student leaders to affirm that they will not “be[]
                                   8   involved in a lifestyle that does not conform to the FCA’s Sexual Purity Statement.” ECF No. 25-3
                                   9   (2018–19 FCA Student Leader Application). 2 The Sexual Purity Statement describes “impure
                                  10   lifestyle[s]” as including “sex outside of marriage and homosexual acts.” Id. at 1. The Sexual
                                  11   Purity Statement specifically provides:
                                  12          God desires His children to lead pure lives of holiness. The Bible is clear in
Northern District of California
 United States District Court




                                              teaching on sexual sin including sex outside of marriage and homosexual acts.
                                  13
                                              Neither heterosexual sex outside of marriage nor any homosexual act constitute an
                                  14          alternative lifestyle acceptable to God.
                                  15          While upholding God’s standard of holiness, FCA strongly affirms God’s love and
                                              redemptive power in the individual who chooses to follow Him. FCA’s desire is to
                                  16
                                              encourage individuals to trust in Jesus and turn away from any impure lifestyle.
                                  17
                                                      1. Will you conform to the FCA’s Sexual Purity Policy? ____ Yes ____ No
                                  18
                                                      2. Have you, or will you at this time commit to living a drug, alcohol and
                                  19                  tobacco-free life? ____ Yes ____ No
                                  20

                                  21   2
                                         The Court considers FCA’s Sexual Purity Statement as incorporated by reference. Courts may
                                  22   consider materials referenced in the complaint under the incorporation by reference doctrine, even
                                       if a plaintiff failed to attach those materials to the complaint. Knievel v. ESPN, 393 F.3d 1068,
                                  23   1076 (9th Cir. 2005). Here, the FAC repeatedly references the Sexual Purity Statement. E.g., FAC
                                  24   ¶¶ 5, 50, 95, 98, 100. Defendants have attached the Sexual Purity Statement by filing a version of
                                       FCA’s student leadership application that includes the Sexual Purity Statement. ECF No. 25-2 at
                                  25   9. Although Plaintiffs object that the attached application was not used in the District during the
                                  26   relevant time, Plaintiffs “do not dispute the contents of the ‘Sexual Purity Statement,’ or that it
                                       bars individuals who engage in homosexual conduct.” Reply at 9 n.4; see Opp’n at 25 (limited
                                  27   objection). Thus, the Court incorporates by reference the Sexual Purity Statement.
                                  28                                                     3
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 4 of 31




                                              As an officer, I will be accountable to the other officers, Huddle Coach(es) and
                                   1
                                              FCA staff. I understand that if I am found being involved in a lifestyle that does not
                                   2          conform to the FCA’s Sexual Purity Statement, or break my commitment to living a
                                              drug-, alcohol- and tobacco-free life, that it means that I will need to step down
                                   3
                                              from my leadership position with the Fellowship of Christian Athletes. This does
                                   4          not mean that I am a bad person and that the FCA does not love me and want me
                                              involved; this is in order to protect the integrity of the ministry and to protect the
                                   5
                                              ones to which we are ministering.
                                   6
                                       Id. (emphasis added). In sum, under the Sexual Purity Statement, FCA student leaders must “step
                                   7
                                       down from [their] leadership position” if they engage in extramarital sex or “homosexual acts.”
                                   8
                                       Glasser displayed the Sexual Purity Statement in his classroom for a week. FAC ¶ 6.
                                   9
                                              On May 2, 2019, Principal Espiritu informed the student leaders of Pioneer’s FCA club
                                  10
                                       that the high school would no longer recognize the club. FAC ¶ 7. To explain his decision, Espiritu
                                  11
                                       met with two FCA student leaders, praised their “patien[ce] and understanding throughout this
                                  12
                                       process,” and memorialized their conversation in an email to the students. ECF No. 25-1 (May 2,
Northern District of California
 United States District Court




                                  13
                                       2019 email). Espiritu cited the District’s nondiscrimination policies as the basis for derecognizing
                                  14
                                       the club. Espiritu summarized the policies as barring discrimination based on “sexual orientation,”
                                  15
                                       among other characteristics. Espiritu wrote:
                                  16
                                              San José Unified requires all of its programs and activities to be free from
                                  17          discrimination based on gender, gender identity and expression, race, color,
                                              religion, ancestry, national origin, immigration status, ethnic group, pregnancy,
                                  18
                                              marital or parental status, physical or mental disability, sexual orientation or the
                                  19          perception of one or more of such characteristics.

                                  20   ECF No. 25-1. According to Plaintiffs, the specific nondiscrimination policies at issue are District

                                  21   Policy BP 0410 and District Policy 5145.3. FAC ¶ 114. These policies also list “sexual

                                  22   orientation” as a protected characteristic. Policy BP 0410 provides:

                                  23          The Governing Board is committed to equal opportunity for all individuals in
                                              district programs and activities. District programs, and activities, and practices
                                  24          shall be free from discrimination based on gender, gender identity and expression,
                                  25          race, color, religion, ancestry, national origin, immigration status, ethnic group,
                                              pregnancy, marital or parental status, physical or mental disability, sexual
                                  26          orientation or the perception of one or more of such characteristics. The Board
                                  27

                                  28                                                     4
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 5 of 31




                                              shall promote programs which ensure that any discriminatory practices are
                                   1
                                              eliminated in all district activities.
                                   2
                                              Any school employee who observes an incident of discrimination, harassment,
                                   3          intimidation, or bullying or to whom such an incident is reported shall report the
                                              incident to the Coordinator or principal, whether or not the victim files a complaint.
                                   4
                                       FAC ¶ 116 (emphasis added). Policy 5145.3 similarly provides:
                                   5
                                              All district programs and activities within a school under the jurisdiction of the
                                   6
                                              superintendent of the school district shall be free from discrimination, including
                                   7          harassment, with respect to the actual or perceived ethnic group, religion, gender,
                                              gender identity, gender expression, color, race, ancestry, national origin, and
                                   8
                                              physical or mental disability, age or sexual orientation.
                                   9
                                              The Governing Board desires to provide a safe school environment that allows all
                                  10          students equal access to District programs and activities regardless of actual or
                                              perceived ethnicity, religion, gender, gender identity, gender expression, color, race,
                                  11          ancestry, national origin, physical or mental disability, sexual orientation, or any
                                  12          other classification protected by law.
Northern District of California
 United States District Court




                                  13   Id. ¶ 117 (emphasis added).

                                  14          “Soon after[]” the FCA leaders’ meeting with Espiritu, “District officials informed FCA

                                  15   student leaders at Leland [High School] and Willow Glen [High School] that schools in the

                                  16   District would no longer recognize the Student FCA Chapters.” Id. ¶ 8. FCA’s derecognition

                                  17   denied FCA student clubs certain benefits. These benefits included access to faculty advisors and

                                  18   Associated Student Body (“ASB”) funds. Id. ¶ 55.

                                  19          2. Nondiscrimination policies were allegedly pretext for discrimination, as evidenced
                                                 by the District’s recognition of other clubs and alleged harassment of FCA
                                  20
                                              Though the District cited its nondiscrimination policies in derecognizing FCA, Plaintiffs
                                  21
                                       allege that the policies were “pretextual.” FAC ¶ 91. Specifically, the District allegedly exempts
                                  22
                                       student groups from its nondiscrimination policies “on an individualized basis.” Id. Plaintiffs
                                  23
                                       allege that “[t]he District recognizes, supports, and even sponsors student groups and activities
                                  24
                                       that deny membership or leadership opportunities on the basis of students’ belonging to
                                  25
                                       enumerated classes. For example, the District and Pioneer sponsor and support numerous single-
                                  26
                                       sex athletic teams.” Id. Similarly, Plaintiffs allege that “the District has approved applications for
                                  27

                                  28                                                      5
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 6 of 31




                                   1   numerous noncurriculum-related student groups that have expressed gender, religious, or racial

                                   2   membership or leadership requirements in their applications.” Id. ¶ 92. As examples, Plaintiffs cite

                                   3   the Big Sister/Little Sister club and the Black Student Union. Id.

                                   4          Plaintiffs further allege that “[t]he District has approved of and facilitated attempts to

                                   5   harass and intimidate FCA students.” FAC at 16. Specifically, Plaintiffs allege that students and

                                   6   two teachers at Pioneer have protested FCA and called FCA a discriminatory group.

                                   7          As to alleged harassment from students, Plaintiffs claim that after the District derecognized

                                   8   FCA, some students still opposed “FCA continuing to meet at Pioneer even as an unrecognized

                                   9   student group.” FAC ¶ 64. These students formed the Satanic Temple Club at Pioneer, which the

                                  10   District then recognized. Id. ¶ 64.

                                  11          On September 16, 2019, “students associated with the Satanic Temple Club passed out

                                  12   flyers announcing the intent to gather directly outside of the meeting space for the Pioneer Student
Northern District of California
 United States District Court




                                  13   FCA Chapter’s meeting in order to denounce the FCA students’ religious beliefs.” Id. ¶ 65. On

                                  14   October 23, 2019, “[t]he protesting students yelled at the FCA students as they were entering their

                                  15   meeting and held signs disparaging their religious beliefs.” Id. ¶ 67. Defendants allegedly did not

                                  16   regulate the protest. Id. ¶¶ 65–67.

                                  17          In addition, Plaintiffs complain that on November 6, 2019, student reporters from the

                                  18   school newspaper entered the Pioneer FCA meeting “in a manner calculated to harass” FCA

                                  19   students. Id. ¶ 68. During the 30-minute meeting, Plaintiffs allege that the student reporters took

                                  20   hundreds of close-up photos of FCA students as they spoke. When FCA students complained to

                                  21   Espiritu, Espiritu allegedly responded that FCA students “would have no presence in the yearbook

                                  22   . . . if they did not allow the [student reporters] to take pictures at the FCA students’ meetings.” Id.

                                  23          As for alleged harassment from teachers, Plaintiffs name Glasser (the teacher who posted

                                  24   FCA’s Sexual Purity Statement in his classroom) and an unnamed faculty member. FAC ¶ 73.

                                  25   Plaintiffs allege that Glasser not only disparaged FCA in his classroom, but also tried to dissuade a

                                  26   visiting athlete from speaking to Pioneer’s FCA Chapter. FAC ¶ 74. The unnamed faculty member,

                                  27   for his or her part, “encouraged and participated in demonstrations” against FCA. Id. ¶ 75.

                                  28                                                      6
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 7 of 31



                                              3. The District stops in-person instruction given the pandemic, and Plaintiffs Doe
                                   1             and Roe graduate Pioneer High School in June 2020.
                                   2          In March 2020, the District stopped in-person instruction given the COVID-19 pandemic.
                                   3   McGee Decl. ¶ 8, ECF No. 42. Despite the pause in in-person instruction, “some student groups
                                   4   have continued to function during distance learning in a remote fashion.” Id. ¶ 10. For instance,
                                   5   some students at Willow Glen and Pioneer high schools have organized “an online ‘club rush’
                                   6   where student groups could be listed.” Id. Moreover, some student groups have requested ASB
                                   7   funds, although that funding is currently frozen. Id.
                                   8          The District “is making plans for an eventual reopening, but it cannot know with any
                                   9   certainty if and when it will reopen for this 2020–2021 school year.” Id. ¶ 8.
                                  10          In June 2020, Plaintiffs Jane Doe and Jessica Roe graduated Pioneer High School.
                                  11   McMahon Decl. ¶ 2, ECF No. 25-2.
                                  12      B. Procedural History
Northern District of California
 United States District Court




                                  13          On April 22, 2020, Plaintiffs filed suit. ECF No. 1. On May 19, 2020, Plaintiffs filed the
                                  14   operative First Amended Complaint (“FAC”). ECF No. 14. The FAC pleads 12 related claims
                                  15   alleging violations of Plaintiffs’ rights to free speech, free expressive association, free exercise,
                                  16   and equal protection. Specifically, Plaintiffs claim that Defendants (1) violated the Equal Access
                                  17   Act, 20 U.S.C. §§ 4071 et seq.; (2) committed viewpoint discrimination; (3) violated Plaintiffs’
                                  18   right of expressive association; (4) violated Plaintiffs’ right to free exercise of religion and
                                  19   generally available benefits; (5) targeted Plaintiffs’ religious beliefs; (6) violated FCA’s internal
                                  20   autonomy; (7) committed denominational discrimination; (8) demonstrated hostility toward
                                  21   religion; (9) denied Plaintiffs equal protection of the laws under the Fourteenth Amendment;
                                  22   (10) compelled Plaintiffs’ speech; (11) imposed unconstitutional conditions on benefits; and
                                  23   (12) retaliated against Plaintiffs’ exercise of constitutional rights. FAC ¶¶ 122–238 (listing 12
                                  24   claims).
                                  25          All 12 claims are brought under 42 U.S.C. § 1983’s private right of action. Id. All claims
                                  26   pray for injunctive relief, declaratory relief, and damages. Id. ¶¶ 131–32, 140–41, 153–54, 161–62,
                                  27   173–74, 186–87, 194–95, 203–04, 210–11, 219–20, 227–28, 237–38; id. at 50 (prayer for relief).
                                  28                                                       7
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                             Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 8 of 31




                                   1            On August 10, 2020, Defendants filed the instant motion to dismiss. ECF No. 25 (“Mot.”).

                                   2   On September 8, 2020, Plaintiffs filed their opposition to the motion to dismiss. ECF No. 30

                                   3   (“Opp’n”). On September 22, 2020, Defendants filed their reply supporting the motion to dismiss.

                                   4   ECF No. 31 (“Reply”).

                                   5            Three related administrative motions followed. First, on December 2, 2020, Defendants

                                   6   moved for leave to file supplemental evidence supporting their motion to dismiss. ECF No. 42.

                                   7   Plaintiffs filed their opposition to this motion on December 7, 2020. ECF No. 45.

                                   8            Second, on December 2, 2020, Plaintiffs also moved to file supplemental evidence

                                   9   supporting their opposition to the motion to dismiss. ECF No. 43. Defendants have not filed a

                                  10   response to this motion by Plaintiffs. 3

                                  11            Lastly, on December 11, 2020, Plaintiffs moved for leave to use pseudonyms for Plaintiffs

                                  12   “Doe” and “Roe.” ECF No. 46; see also ECF No. 3 (previous ex parte motion for same). On
Northern District of California
 United States District Court




                                  13   December 15, 2020, Defendants filed their opposition to pseudonyms and asked the Court to

                                  14   dismiss the FAC for failing to comply with Federal Rule of Civil Procedure 10(a). ECF No. 47.

                                  15   II.      LEGAL STANDARD

                                  16         A. Motion to Dismiss Under Rule 12(b)(1)

                                  17            A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the

                                  18   court has subject matter jurisdiction. Although lack of “statutory standing” requires dismissal for

                                  19   failure to state a claim under Rule 12(b)(6), lack of Article III standing requires dismissal for want

                                  20

                                  21   3
                                         The two motions for leave to file supplemental evidence ask the Court to take judicial notice of
                                  22   public documents pertaining to the District’s school closures and student groups. ECF Nos. 42, 45.
                                       The Court may take judicial notice of matters that are either “generally known within the trial
                                  23   court’s territorial jurisdiction” or “can be accurately and readily determined from sources whose
                                  24   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). “Matters of public record” are
                                       proper subjects of judicial notice. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001),
                                  25   overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                                  26   Thus, the Court GRANTS the two motions for leave to file supplemental evidence, ECF Nos. 42
                                       and 43. However, to the extent any facts in documents subject to judicial notice are subject to
                                  27   reasonable dispute, the Court will not take judicial notice of those facts. Id.
                                  28                                                     8
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 9 of 31




                                   1   of subject matter jurisdiction under Rule 12(b)(1). See Nw. Requirements Utilities v. F.E.R.C., 798

                                   2   F.3d 796, 808 (9th Cir. 2015) (“Unlike Article III standing, however, ‘statutory standing’ does not

                                   3   implicate our subject-matter jurisdiction.” (citing Lexmark Int’l, Inc. v. Static Control

                                   4   Components, Inc., 572 U.S. 118, 128 n.4 (2014))); Maya v. Centex Corp., 658 F.3d 1060, 1067

                                   5   (9th Cir. 2011). A Rule 12(b)(1) jurisdictional attack may be factual or facial. Safe Air for

                                   6   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                   7          “[I]n a factual attack, the challenger disputes the truth of the allegations that, by

                                   8   themselves, would otherwise invoke federal jurisdiction.” Id. In resolving such an attack, unlike

                                   9   with a motion to dismiss under Rule 12(b)(6), a court “may review evidence beyond the complaint

                                  10   without converting the motion to dismiss into a motion for summary judgment.” Id. Moreover, the

                                  11   court “need not presume the truthfulness of the plaintiff’s allegations.” Id. Once the defendant has

                                  12   moved to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), the plaintiff bears the
Northern District of California
 United States District Court




                                  13   burden of establishing the court’s jurisdiction. See Chandler v. State Farm Mut. Auto Ins. Co., 598

                                  14   F.3d 1115, 1122 (9th Cir. 2010).

                                  15          “In a facial attack,” on the other hand, “the challenger asserts that the allegations contained

                                  16   in a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone,

                                  17   373 F.3d at 1039. The court “resolves a facial attack as it would a motion to dismiss under Rule

                                  18   12(b)(6): Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the

                                  19   plaintiff’s favor, the court determines whether the allegations are sufficient as a legal matter to

                                  20   invoke the court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

                                  21      B. Motion to Dismiss Under Rule 12(b)(6)

                                  22          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  23   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  24   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  25   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                  26   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

                                  27   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

                                  28                                                      9
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 10 of 31




                                   1   that allows the court to draw the reasonable inference that the defendant is liable for the

                                   2   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not

                                   3   akin to a probability requirement, but it asks for more than a sheer possibility that a defendant has

                                   4   acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule

                                   5   12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]

                                   6   the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                   7   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The Court, however, need not “assume the

                                   8   truth of legal conclusions merely because they are cast in the form of factual allegations.” Fayer v.

                                   9   Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam) (internal quotation marks omitted).

                                  10   Additionally, mere “conclusory allegations of law and unwarranted inferences are insufficient to

                                  11   defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  12      C. Leave to Amend
Northern District of California
 United States District Court




                                  13          If a court determines that a complaint should be dismissed, it must then decide whether to

                                  14   grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  15   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  16   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  17   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  18   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  19   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  20   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  21   quotation marks omitted).

                                  22          Accordingly, leave to amend generally shall be denied only if allowing amendment would

                                  23   unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party has

                                  24   acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). At the

                                  25   same time, a court is justified in denying leave to amend when a plaintiff “repeated[ly] fail[s] to

                                  26   cure deficiencies by amendments previously allowed.” See Carvalho v. Equifax Info. Servs., LLC,

                                  27   629 F.3d 876, 892 (9th Cir. 2010). Indeed, a “district court’s discretion to deny leave to amend is

                                  28                                                     10
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 11 of 31




                                   1   particularly broad where plaintiff has previously amended the complaint.” Cafasso, U.S. ex rel. v.

                                   2   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (quotation marks omitted).

                                   3          D. Standard for Allowing Party to Proceed Under Pseudonym

                                   4          “The normal presumption in litigation is that parties must use their real names.” Doe v.

                                   5   Kamehameha Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010). However,

                                   6   Ninth Circuit precedent “allow[s] parties to use pseudonyms in the ‘unusual case’ when

                                   7   nondisclosure of the party’s identity ‘is necessary . . . to protect a person from harassment, injury,

                                   8   ridicule or personal embarrassment.’” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058,

                                   9   1067–68 (9th Cir. 2000) (quoting United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1981)).

                                  10   Courts balance “the need for anonymity against the general presumption that parties’ identities are

                                  11   public information and the risk of unfairness to the opposing party.” Id. at 1068 (citations omitted).

                                  12   Courts applying this balancing test have recognized three situations allowing a plaintiff to proceed
Northern District of California
 United States District Court




                                  13   anonymously: (1) when identification creates a risk of retaliatory physical or mental harm; (2)

                                  14   when anonymity is necessary to preserve privacy in a matter of sensitive and highly personal

                                  15   nature; and (3) when the anonymous party is compelled to admit his or her intention to engage in

                                  16   illegal conduct, thereby risking criminal prosecution. Id. (internal quotation marks and citations

                                  17   omitted).

                                  18   III.   DISCUSSION

                                  19          Plaintiffs are the Fellowship of Christian Athletes (“FCA”) and two pseudonymous high

                                  20   school students (“Doe” and “Roe”) who were members of FCA but have since graduated.

                                  21   Plaintiffs’ First Amended Complaint (“FAC”) pleads 12 related claims alleging violations of

                                  22   Plaintiffs’ rights to free speech, free expressive association, free exercise, and equal protection

                                  23   under the Equal Access Act (“EAA”), 20 U.S.C. §§ 4071–74, and the First and Fourteenth

                                  24   Amendments. See FAC at 31–49. All 12 claims are brought under 42 U.S.C. § 1983’s private right

                                  25   of action. All 12 claims pray for injunctive relief, declaratory relief, and damages.

                                  26          Defendants are the San Jose Unified School District Board of Education (“the District”);

                                  27   Superintendent Nancy Albarrán; Principal Herb Espiritu of Pioneer High School (“Pioneer”); and

                                  28                                                     11
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 12 of 31




                                   1   Peter Glasser, a teacher at Pioneer. FAC at 1. The District is sued only in its official capacity. FAC

                                   2   at 2. All Defendants other than the District (“individual Defendants”) are sued in both their official

                                   3   and personal capacities. Id.

                                   4          Defendants move to dismiss the FAC on six grounds. First, Defendants argue that the FAC

                                   5   violates Federal Rule of Civil Procedure 10(a) by failing to disclose the identities of Plaintiffs Doe

                                   6   and Roe. Second, Defendants argue that the Court lacks jurisdiction over Plaintiffs’ claims for

                                   7   prospective relief. Third, Defendants argue that in their official capacities, they are not “persons”

                                   8   subject to suit under 42 U.S.C. § 1983. Fourth, Defendants argue that under the Eleventh

                                   9   Amendment, Defendants are immune from suit in their official capacities. Fifth, Defendants argue

                                  10   that Plaintiffs fail to adequately allege that Defendants broke the law—and that regardless, the

                                  11   individual Defendants are entitled to qualified immunity. Lastly, Defendants argue that the

                                  12   Coverdell Teacher Protection Act, 20 U.S.C. § 7941 et seq., shields the individual Defendants
Northern District of California
 United States District Court




                                  13   from damages.

                                  14          The Court addresses each argument for dismissal in turn. Ultimately, the Court dismisses

                                  15   certain claims with leave to amend and certain claims with prejudice. Specifically, the Court

                                  16   (1) dismisses with leave to amend the FAC for violating Federal Rule of Civil Procedure 10(a) by

                                  17   failing to disclose the identities of Doe and Roe; (2) dismisses with prejudice all of Doe and Roe’s

                                  18   claims for prospective relief for lack of jurisdiction; (3) dismisses with leave to amend all of

                                  19   FCA’s claims for prospective relief for lack of jurisdiction; and (4) dismisses with prejudice all of

                                  20   Plaintiffs’ monetary claims against Defendants in Defendants’ official capacities. The Court need

                                  21   not address Defendants’ fourth argument (Eleventh Amendment immunity) because none of the

                                  22   official-capacity claims withstand Defendants’ first three arguments. Lastly, under binding Ninth

                                  23   Circuit precedent, Defendants’ nondiscrimination policies are facially valid. However, Plaintiffs

                                  24   adequately allege as-applied monetary claims against individual Defendants in their personal

                                  25   capacities.

                                  26

                                  27

                                  28                                                     12
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 13 of 31



                                          A. The FAC violates Federal Rule of Civil Procedure 10(a) by failing to disclose the
                                   1         identities of pseudonymous Plaintiffs.
                                   2          Defendants argue that the FAC should be dismissed because Plaintiffs Doe and Roe cannot
                                   3   proceed pseudonymously. ECF No. 47 at 6. Plaintiffs respond that pseudonyms are warranted
                                   4   because Doe and Roe “have a reasonable fear of both social stigma and physical harm.” ECF No.
                                   5   46 at 3. The Court agrees with Defendants.
                                   6          As a general matter, “[a] district court has discretion in deciding whether to permit a party
                                   7   to proceed anonymously.” Advanced Textile, 214 F.3d at 1067, 1068. The Court must balance the
                                   8   party’s need for anonymity with the prejudice to the opposing party and the public’s interest in
                                   9   knowing the party’s identity. Id. at 1068. “In general, ‘compelling reasons’ sufficient to outweigh
                                  10   the public’s interest in disclosure and justify sealing court records exist when such ‘court files
                                  11   might have become a vehicle for improper purposes,’ such as the use of records to gratify private
                                  12   spite, promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana v.
Northern District of California
 United States District Court




                                  13   City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).
                                  14          Here, Plaintiffs fail to provide “compelling reasons” for proceeding pseudonymously. Id.
                                  15   Specifically, Plaintiffs fail to show that this is an “‘unusual case’ when nondisclosure of the party’s
                                  16   identity ‘is necessary . . . to protect a person from harassment, injury, ridicule or personal
                                  17   embarrassment.’” Does I thru XXIII, 214 F.3d at 1067–68 (quoting Doe, 655 F.2d at 922 n.1).
                                  18   Plaintiffs instead cite alleged harassment at their high school that ended when Doe and Roe
                                  19   graduated in June 2020, if not sooner. See ECF No. 46 at 3 (citing Roe Decl. ¶¶ 6–7 & Exhs. A &
                                  20   B, ECF No. 46-2; Doe Decl. ¶¶ 6–7 & Exhs. A & B, ECF No. 46-3).
                                  21          Moreover, the exhibits that purportedly describe “just one of many incidents of personal
                                  22   attacks” instead describe a peaceful protest. Exhs. A & B (same in both declarations). The exhibits
                                  23   comprise a December 9, 2019 article in Pioneer’s student newspaper. The article states that on
                                  24   December 4, 2019, “over twenty protesters gathered outside the [building] during the Wednesday
                                  25   FCA meeting, holding pro-LGBTQ signs.” Exh. B. Principal Espirtu banned the protestors from
                                  26   “go[ing] in to protest,” but allowed them to “go in and observe the meeting.” Id. The article then
                                  27   mentions a protest organizer and an FCA member. The organizer states that protestors were “quiet
                                  28                                                     13
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 14 of 31




                                   1   and peaceful . . . They simply stood still and held signs promoting love and acceptance.” Id. Then,

                                   2   the FCA member reportedly states that “ultimately . . . the protests will not affect the group’s

                                   3   meetings.” Id. (emphasis added). Thus, the 13-month-old incident Plaintiffs cite fails to show that

                                   4   “nondisclosure of [Doe and Roe’s] identity ‘is necessary . . . to protect a person from harassment,

                                   5   injury, ridicule or personal embarrassment.’” Does I thru XXIII, 214 F.3d at 1067–68 (quoting

                                   6   Doe, 655 F.2d at 922 n.1).

                                   7          Nor do Plaintiffs plausibly allege future harassment. Plaintiffs’ allegations are instead

                                   8   vague and conclusory. Doe and Roe assert, for example, that “[they] fear that if [their] identit[ies]

                                   9   became public, [they] would experience ostracism, harassment and threats from people in [their]

                                  10   community.” Roe Decl. ¶ 4; Doe Decl. ¶¶ 4 (same). Yet Doe and Roe do not aver any actual threat

                                  11   or any specific people who would pose a threat. At most, Doe and Roe show that many in their

                                  12   community disagree with their beliefs. Community disagreement and any resulting
Northern District of California
 United States District Court




                                  13   “embarrassment or economic harm is not enough” to support a pseudonymous lawsuit. Doe v.

                                  14   Rostker, 89 F.R.D. 158, 161-62 (N.D. Cal. 1981); see also Doe v. NFL Enterprises, LLC, No. 17-

                                  15   CV-004960-WHA, 2017 WL 697420, at *2 (N.D. Cal. Feb. 22, 2017) (collecting cases denying

                                  16   plaintiffs leave to proceed pseudonymously).

                                  17          Doe and Roe have thus “cite[d] no actual threat of any harm against [them] specifically.”

                                  18   NFL Enterprises, 2017 WL 697420, at *2 (emphasis in original). Rather, like the pseudonymous

                                  19   plaintiff in NFL Enterprises, Doe and Roe resort to citing harassment faced by others in far-flung

                                  20   circumstances. For instance, Doe and Roe cite reports from 2008 that “the mayor of Fresno and a

                                  21   prominent pastor received threats to their safety due to their support of Proposition 8.” ECF No.

                                  22   46 at 4 (citing Smith Decl. ¶ 4 & Exh. A, ECF No. 46-1). These reports are unavailing. If Plaintiffs

                                  23   could proceed pseudonymously based on threats made over 12 years ago to different people in a

                                  24   different location in different circumstances unrelated to this case, the “public’s common law right

                                  25   of access to judicial proceedings” would be a dead letter. Does I thru XXIII, 214 F.3d at 1068.

                                  26          In addition, to the extent Doe and Roe risk embarrassment, Plaintiffs’ own actions are

                                  27   increasing that risk by boosting the profile of the instant case. Plaintiffs’ counsel has advertised the

                                  28                                                     14
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 15 of 31




                                   1   instant case on their website for months. Levine Decl. ¶ 11, ECF No. 47-1 (citing Christian Legal

                                   2   Society, Fellowship of Christian Athletes and San Jose Unified School District,

                                   3   https://www.christianlegalsociety.org/fcasjusd). Plaintiffs’ counsel has also published on their

                                   4   website a January 14, 2020 letter from Plaintiffs’ counsel to Superintendent Albarrán about the

                                   5   instant case. Id. These consistent efforts to generate publicity undermine Plaintiffs’ assertion that

                                   6   Doe and Roe need anonymity. Indeed, despite this publicity and the pendency of this case since

                                   7   April 22, 2020, Plaintiffs have not filed declarations alleging ongoing harm that would support a

                                   8   pseudonymous lawsuit. Id. In sum, the Court finds that Doe and Roe’s fears of harm are indefinite

                                   9   and unreasonable.

                                  10          The Court further finds that pseudonymity has prejudiced and would continue to prejudice

                                  11   Defendants. Specifically, Doe and Roe’s pseudonymity impedes Defendants’ ability to defend

                                  12   themselves in this lawsuit. As Defendants aver, “Plaintiffs have still not revealed their identities to
Northern District of California
 United States District Court




                                  13   Defendants, causing Defendants to have to guess in their motion to dismiss as to Plaintiffs’

                                  14   identities.” ECF No. 47 at 4 (citing Levine Decl. ¶ 3). This required guesswork may require the

                                  15   parties and the Court to expend time and resources on disputes that are not present in the instant

                                  16   case. For instance, without knowing Doe and Roe’s identities, Defendants did not know for certain

                                  17   whether Doe and Roe had graduated high school and thereby mooted their claims for prospective

                                  18   relief. See Section B, infra. Thus, Defendants’ motion to dismiss argument that Doe and Roe had

                                  19   graduated from high school could only be supported “[u]pon information and belief,” not actual

                                  20   knowledge. McMahon Decl. ¶ 2. Only Plaintiffs’ failure to dispute this fact in Plaintiffs’

                                  21   opposition to the motion to dismiss has confirmed that Doe and Roe have in fact graduated.

                                  22          Plaintiffs’ anonymity also prejudices Defendants’ response to Plaintiffs’ monetary claims.

                                  23   Without knowing who Doe and Roe are, Defendants cannot duly assess the magnitude of

                                  24   Plaintiffs’ alleged damages. This lack of information not only hampers Defendants’ litigation of

                                  25   the merits, but also attempts at mediation and settlement. ECF No. 47 at 5.

                                  26          Accordingly, the Court DENIES Plaintiffs’ motion to proceed pseudonymously and

                                  27   dismisses the FAC as defective under Federal Rule of Civil Procedure 10(a). See Fed. R. Civ. P.

                                  28                                                     15
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 16 of 31




                                   1   10(a) (“The title of the complaint must name all the parties . . . .”); Kamehameha Sch./Bernice

                                   2   Pauahi Bishop Estate, 596 F.3d at 1042, 1046 (affirming similar dismissal under Rule 10(a) with

                                   3   prejudice). However, the Court grants Plaintiffs leave to amend because allowing amendment

                                   4   would not unduly prejudice the opposing party, cause undue delay, or be futile. See Leadsinger,

                                   5   512 F.3d at 532.

                                   6            Below, the Court identifies several deficiencies in the FAC that must be cured by

                                   7   amendment and deficiencies for which amendment would be futile.

                                   8         B. The Court lacks jurisdiction to adjudicate Plaintiffs’ claims for prospective relief.

                                   9            Plaintiffs seek prospective declaratory and injunctive relief (“prospective relief”) in

                                  10   addition to damages. Defendants argue that the Court lacks jurisdiction to grant prospective relief.

                                  11   Defendants make two arguments against jurisdiction. First, that the graduation of Plaintiffs Doe

                                  12   and Roe moots their claims for prospective relief. Mot. at 2. Second, the pause in in-person
Northern District of California
 United States District Court




                                  13   instruction caused by the COVID-19 pandemic moots all Plaintiffs’ claims for prospective relief.

                                  14   Id.

                                  15            The Court agrees with Defendants’ first argument. The Court need not reach Defendants’

                                  16   second argument, however, because the FAC has another jurisdictional defect: it fails to plead

                                  17   FCA’s organizational standing. Thus, Doe and Roe’s claims for prospective relief are moot, and

                                  18   the remaining Plaintiff, FCA, has failed to adequately allege standing for prospective relief. Thus,

                                  19   the Court lacks jurisdiction to adjudicate all Plaintiffs’ claims for prospective relief. Below, the

                                  20   Court addresses the two jurisdictional defects in turn.

                                  21            1. Plaintiffs Doe and Roe’s claims for prospective relief are moot.

                                  22            Given that the FAC fails to disclose the identities of Plaintiffs Doe and Roe, Defendants’

                                  23   motion to dismiss avers “[u]pon information and belief” that Doe and Roe have graduated.

                                  24   McMahon Decl. ¶ 2. Plaintiffs’ opposition does not dispute that Doe and Roe have graduated. See

                                  25   Opp’n at 3–7 (discussing standing and ripeness). Defendants thus argue that Doe and Roe’s claims

                                  26   for prospective relief are moot. Mot. at 2. Similarly, Plaintiffs do not argue otherwise.

                                  27            Accordingly, the Court agrees with Defendants that Doe and Roe’s claims for prospective

                                  28                                                      16
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 17 of 31




                                   1   relief are moot. “It is well-settled that once a student graduates, he no longer has a live case or

                                   2   controversy justifying declaratory and injunctive relief against a school’s action or policy.” Cole v.

                                   3   Oroville Union High Sch. Dist., 228 F.3d 1092, 1098 (9th Cir. 2000); accord, e.g., Doe v. Madison

                                   4   Sch. Dist. No. 321, 177 F.3d 789, 798 (9th Cir. 1999) (en banc) (“A student’s graduation moots

                                   5   claims for declaratory and injunctive relief, but it does not moot claims for monetary damages.”).

                                   6   Here, because Plaintiffs Doe and Roe graduated in June 2020, they cannot seek the declaratory or

                                   7   injunctive relief detailed in the FAC. See FAC at 50 (prayer for relief); McMahon Decl. ¶ 2

                                   8   (District official averring that Doe and Roe graduated).

                                   9          Thus, the Court dismisses Doe and Roe’s claims for prospective relief. Moreover, the

                                  10   Court does so with prejudice. A district court may exercise “its ‘particularly broad’ discretion [to]

                                  11   deny[] leave to amend” where amendment “(1) prejudices the opposing party; (2) is sought in bad

                                  12   faith; (3) produces an undue delay in litigation; or (4) is futile.” Sonner v. Premier Nutrition Corp.,
Northern District of California
 United States District Court




                                  13   971 F.3d 834, 845 (9th Cir. 2020) (quoting AmerisourceBergen Corp. v. Dialysist W., Inc., 465

                                  14   F.3d 946, 951 (9th Cir. 2006)). Here, amendment would be futile because “[i]t is well-settled that

                                  15   once a student graduates, he no longer has a live case or controversy justifying declaratory and

                                  16   injunctive relief against a school’s action or policy.” Cole, 228 F.3d at 1098.

                                  17          2. The FAC has fails to plead FCA’s organizational standing for prospective relief.

                                  18          Given that Doe and Roe’s claims for prospective relief are moot, the remaining claims for

                                  19   prospective relief are FCA’s. As mentioned above, Defendants argue that all Plaintiffs’ claims for

                                  20   prospective relief (including FCA’s) are moot. Defendants argue that the District’s pause in in-

                                  21   person instruction caused by the COVID-19 pandemic moots all claims for prospective relief. See

                                  22   Mot. at 2–6. Plaintiffs respond that a temporary pause in in-person instruction fails to moot FCA’s

                                  23   claims. See Opp’n at 4–7.

                                  24          The Court need not address these arguments because FCA’s claims for prospective relief

                                  25   fail for a separate jurisdictional reason: Plaintiffs fail to plead that FCA has organizational

                                  26   standing to bring claims for prospective relief. The Court has an “independent obligation” to note

                                  27   this jurisdictional defect sua sponte. E.g., Allstate Ins. Co. v. Hughes, 358 F.3d 1089, 1093 (9th

                                  28                                                     17
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 18 of 31




                                   1   Cir. 2004). Specifically, FCA fails to plead standing on either of two available grounds. See

                                   2   generally Int’l Longshore & Warehouse Union v. Nelson, 599 F. App’x 701 (9th Cir. 2015)

                                   3   (summarizing caselaw).

                                   4          First, an organization may have standing to sue on its own behalf. “An organization suing

                                   5   on its own behalf can establish an injury when it suffered ‘both a diversion of its resources and a

                                   6   frustration of its mission.’” Id. at 701 (quoting La Asociacion de Trabajadores de Lake Forest v.

                                   7   City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010)). Here, FCA fails to allege that

                                   8   Defendants’ conduct either (1) caused FCA to divert resources; or (2) frustrated FCA’s mission.

                                   9   For instance, FCA alleges that its “chapters meet regularly to advance the religious mission of

                                  10   FCA.” Yet Plaintiffs concede that, before the pandemic closed the District’s schools, FCA chapters

                                  11   still met regularly on Pioneer’s campus as a student group even after derecognition. See, e.g., FAC

                                  12   ¶¶ 64–77 (describing meetings after derecognition of group). FCA fails to allege that despite these
Northern District of California
 United States District Court




                                  13   regular meetings, Defendants’ conduct frustrated FCA’s mission. Nor does FCA allege that,

                                  14   despite these meetings, it needs prospective relief to prevent “both a diversion of its resources and

                                  15   a frustration of its mission.” La Asociacion, 624 F.3d at 1088. Thus, without allegations specific to

                                  16   FCA’s resources and mission, the Court cannot conclude that FCA has standing to seek

                                  17   prospective relief on its own behalf. See, e.g., id. (affirming that organization lacked standing

                                  18   because it failed to assert “factual allegations regarding organizational standing in its complaint”).

                                  19          Second, an organization can sue on behalf of its members. “[A]n association has standing

                                  20   to bring suit on behalf of its members when: [1] its members would otherwise have standing to sue

                                  21   in their own right; [2] the interests it seeks to protect are germane to the organization’s purpose;

                                  22   and [3] neither the claim asserted nor the relief requested requires the participation of individual

                                  23   members in the lawsuit.” Id. at 702 (quoting Hunt v. Wash. State Apple Advertising Comm’n, 432

                                  24   U.S. 333, 343 (1977)). To satisfy these elements, it is not enough to make “general allegations in

                                  25   [the] complaint asserting that [plaintiff’s] members would suffer harm.” Associated Gen.

                                  26   Contractors of Am., San Diego Chapter, Inc. v. California Dep’t of Transp., 713 F.3d 1187, 1195

                                  27   (9th Cir. 2013); accord, e.g., Swanson Grp. Mfg. LLC v. Jewell, 790 F.3d 235, 244 (D.C. Cir.

                                  28                                                     18
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 19 of 31




                                   1   2015) (“[A] statistical probability of injury to an unnamed member is insufficient to confer

                                   2   standing on the organizations.”). Rather, to seek prospective relief on behalf of its members, FCA

                                   3   must plead “specific allegations establishing that at least one identified member . . . would suffer

                                   4   harm.” Associated Gen. Contractors, 713 F.3d at 1194 (emphasis in original) (quoting Summers v.

                                   5   Earth Island Inst., 555 U.S. 488, 498 (2009)).

                                   6          Here, the only “identified member[s]” of FCA are pseudonymous Plaintiffs Doe and Roe.

                                   7   As the Court explained in the previous Section, Doe and Roe lack standing to seek prospective

                                   8   relief because they have already graduated. Thus, they are not members who “would suffer harm”

                                   9   and lend FCA standing to seek prospective relief on behalf of its members. Associated Gen.

                                  10   Contractors, 713 F.3d at 1194 (quoting Summers, 555 U.S. at 498).

                                  11          Accordingly, the Court dismisses FCA’s claims for prospective relief. However, because

                                  12   Plaintiffs could allege additional allegations that support FCA’s organizational standing, the Court
Northern District of California
 United States District Court




                                  13   grants leave to amend as to FCA’s claims for prospective relief. See Leadsinger, 512 F.3d at 532.

                                  14      C. In their official capacities, the Defendants are not “person[s]” subject to suit under 42
                                             U.S.C. § 1983.
                                  15
                                              Plaintiffs’ remaining claims are for monetary relief against Defendants. This section
                                  16
                                       addresses the monetary claims against Defendants in Defendants’ official capacities. The
                                  17
                                       following two sections address the monetary claims against the individual Defendants in their
                                  18
                                       personal capacities.
                                  19
                                              Defendants argue that all the official-capacity claims must be dismissed. Specifically,
                                  20
                                       Defendants argue that (1) the District is not a “person” subject to suit under 42 U.S.C. § 1983; and
                                  21
                                       (2) the Eleventh Amendment bars suit against the individual Defendants in their official capacities.
                                  22
                                       Mot. at 19–20. Plaintiffs respond that (1) they technically did not sue the District, but the District’s
                                  23
                                       governing body; and (2) Congress has abrogated Eleventh Amendment immunity for Plaintiffs’
                                  24
                                       Equal Access Act claim. Opp’n at 7–8.
                                  25
                                              The Court agrees with Defendants that all the official-capacity claims must be dismissed.
                                  26
                                       Plaintiffs may not sue the District under 42 U.S.C. § 1983. The Ninth Circuit has “held that a
                                  27

                                  28                                                     19
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 20 of 31




                                   1   California school district and county office of education are arms of the state.” Stoner v. Santa

                                   2   Clara Cty. Office of Educ., 502 F.3d 1116, 1122 (9th Cir. 2007) (citing Belanger v. Madera Unified

                                   3   Sch. Dist., 963 F.2d 248, 254 (9th Cir. 1992), and Eaglesmith v. Ward, 73 F.3d 857, 860 (9th Cir.

                                   4   1996)). An entity that is an “arm-of-the-state” is “not a ‘person’ for purposes of 42 U.S.C. § 1983.”

                                   5   Id. Thus, under settled Ninth Circuit precedent, California school districts such as the District are

                                   6   not “persons” subject to suit under § 1983.

                                   7           Plaintiffs respond that technically, they named the San Jose Unified School District Board

                                   8   of Education as a Defendant, not the District itself. Opp’n at 8. Yet Plaintiffs draw a distinction

                                   9   without a difference. To sue the District’s Board of Education is to sue the District, which is an

                                  10   arm of the state. California law makes clear that the Board is the District for the purposes of

                                  11   litigation. See, e.g., Cal. Educ. Code §§ 35010(a) (“Every school district shall be under the control

                                  12   of a board of school trustees or a board of education”), 35162 (“In the name by which the district
Northern District of California
 United States District Court




                                  13   is designated the governing board may sue and be sued” ). Thus, Plaintiffs cannot use artful

                                  14   pleading to circumvent § 1983’s bar to suing an arm of the state.

                                  15           Moreover, Plaintiffs cannot sue the individual Defendants’ in their official capacities. The

                                  16   individual Defendants are District officials: Superintendent Nancy Albarrán; Principal Herb

                                  17   Espiritu of Pioneer High School; and Peter Glasser, a teacher at Pioneer High School. All 12 of

                                  18   Plaintiffs’ claims in the instant case are 42 U.S.C. § 1983 claims. Thus, § 1983 is Plaintiffs’ only

                                  19   cause of action against the individual Defendants in their official capacities. FAC ¶¶ 122–229. Yet

                                  20   as the Supreme Court held more than 30 years ago, “neither a State nor its officials acting in their

                                  21   official capacities are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

                                  22   (1989). The reason is that “a suit against a state official in his or her official capacity is not a suit

                                  23   against the official but rather is a suit against the official’s office.” Cole, 228 F.3d at 1100 (quoting

                                  24   Will, 491 U.S. at 71). Thus, none of Plaintiffs’ claims can proceed against the individual

                                  25   Defendants in their official capacities.

                                  26           The Court need not address the parties’ Eleventh Amendment immunity arguments because

                                  27   Plaintiffs lack a cause of action to sue Defendants in Defendants’ official capacities. As the Ninth

                                  28                                                       20
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 21 of 31




                                   1   Circuit has explained, “[t]he ability to bring an action against a state is governed, of course, not

                                   2   only by sovereign immunity, but also by whether the statute itself creates a cause of action against

                                   3   a state.” Pittman v. Oregon, Employment Dep’t, 509 F.3d 1065, 1071–72 (9th Cir. 2007). “[T]he

                                   4   two concepts are analytically distinct.” E.g., Estate of Lagano v. Bergen Cty. Prosecutor’s Office,

                                   5   769 F.3d 850, 857 (3d Cir. 2014). Here, Plaintiffs’ cause of action against Defendants is 42 U.S.C.

                                   6   § 1983. FAC ¶¶ 122–229 (citing § 1983 for each claim).4 Section 1983’s cause of action only

                                   7   reaches “every person” who acts under color of law to deprive federal rights. 42 U.S.C. § 1983

                                   8   (emphasis added). Neither the individual Defendants in their official capacities nor the District are

                                   9   “person[s]” subject to suit. See, e.g., Will, 491 U.S. at 71 (“[N]either a State nor its officials acting

                                  10   in their official capacities are “persons” under § 1983.”).

                                  11           Accordingly, the Court dismisses all of Plaintiffs’ claims against Defendants in Defendants’

                                  12   official capacities. Moreover, because § 1983 claims against Defendants in their official capacities
Northern District of California
 United States District Court




                                  13   would be futile as a matter of law, the Court dismisses these claims with prejudice. See

                                  14   Leadsinger, 512 F.3d at 532.

                                  15        D. Under binding Ninth Circuit precedent, Plaintiffs’ as-applied monetary claims against
                                               individual Defendants in their personal capacities survive the motion to dismiss.
                                  16
                                               The Court next addresses Plaintiffs’ claims for monetary relief against the individual
                                  17
                                       Defendants in their personal capacities. See FAC ¶¶ 122–238. Defendants make two arguments for
                                  18
                                       dismissing these claims. First, Defendants argue that “this case is governed by the student
                                  19
                                       organization limited public forum analysis” in three binding precedents: Christian Legal Society v.
                                  20
                                       Martinez, 561 U.S. 661 (2010); Alpha Delta Chi-Delta Chapter v. Reed, 648 F.3d 790 (9th Cir.
                                  21

                                  22
                                       4 In their Opposition, Plaintiffs also cite “the judge-made cause of action recognized in Ex parte
                                  23   Young, 209 U.S. 123 (1908), which permits courts of equity to enjoin enforcement of state statutes
                                  24   that violate the Constitution or conflict with other federal laws.” Moore v. Urquhart, 899 F.3d
                                       1094, 1103 (9th Cir. 2018); see Opp’n at 8. However, Plaintiffs fail to invoke Ex parte Young in
                                  25   the FAC. Nor would Ex parte Young allow Plaintiffs to sue for damages. The Ex parte Young
                                  26   cause of action is available only for declaratory and injunctive relief. See Moore, 899 F.3d at 1103
                                       (“Plaintiffs would be required to proceed under 42 U.S.C. § 1983 if they sought to recover money
                                  27   damages.”).
                                  28                                                      21
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 22 of 31




                                   1   2011); and Truth v. Kent School District, 542 F.3d 634 (9th Cir. 2008), overruled on other grounds

                                   2   by Los Angeles County v. Humphries, 562 U.S. 29 (2010). Reply at 4–7. Second, Defendants argue

                                   3   that the individual Defendants are entitled to qualified immunity. See Mot. at 13–16; Reply at 12.

                                   4          The Court agrees with Defendants to a point. The Ninth Circuit’s precedents Alpha Delta

                                   5   and Truth do control here. Indeed, Plaintiffs rely on the cases too. See Opp’n at 14–16, 19

                                   6   (challenging nondiscrimination policies as-applied). The cases analyze the same overarching legal

                                   7   theories advanced by Plaintiffs here. See Alpha Delta, 648 F.3d at 805 (analyzing free speech,

                                   8   expressive association, free exercise, and equal protection); Truth, 542 F.3d at 651 (analyzing

                                   9   EAA, free exercise, Establishment Clause, and equal protection). Alpha Delta and Truth also

                                  10   confirm that the District’s nondiscrimination policies are facially valid. See Alpha Delta, 648 F.3d

                                  11   at 800–03 (analyzing nondiscrimination policy given Truth).

                                  12          Yet in both cases, the Ninth Circuit also held that a “triable issue of fact” exists where a
Northern District of California
 United States District Court




                                  13   challenged nondiscrimination policy as applied allegedly “exempt[s] certain student groups” but

                                  14   not others. Id. at 804. Here, Plaintiffs likewise allege that the District’s nondiscrimination policy is

                                  15   “pretextual” because Defendants exempt groups “on an individualized basis.” FAC ¶ 91. Thus,

                                  16   because the Court must “accept the factual allegations in the complaint as true” on a motion to

                                  17   dismiss, Manzarek, 519 F.3d at 1031, Alpha Delta and Truth require the Court to deny Defendants’

                                  18   motion to dismiss Plaintiffs’ monetary claims against the individual Defendants only as to

                                  19   Plaintiffs’ as-applied challenge.

                                  20          The Court’s analysis below proceeds in two steps. First, the Court explains why the

                                  21   District’s nondiscrimination policies are facially valid. Second, the Court explains why Plaintiffs’

                                  22   as-applied challenge to those policies survives the motion to dismiss.

                                  23          1. To the extent Plaintiffs allege that the nondiscrimination policies are facially
                                                 invalid, the Court dismisses such allegations with prejudice.
                                  24
                                              The District’s nondiscrimination policies are facially valid under Alpha Delta and Truth. In
                                  25
                                       the Ninth Circuit precedent Alpha Delta, two Christian fraternities and their members appealed a
                                  26
                                       grant of summary judgment for San Diego State University. See Alpha Delta, 648 F.3d at 795–96.
                                  27

                                  28                                                     22
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 23 of 31




                                   1   San Diego State had repeatedly denied the fraternities official recognition “because of [the

                                   2   fraternities’] requirement that their members and officers profess a specific religious belief,

                                   3   namely, Christianity.” Id. That religious requirement violated nondiscrimination policies, which

                                   4   proscribed discrimination on the basis of enumerated grounds such as sexual orientation. Id.

                                   5          The Alpha Delta fraternities, like Plaintiffs here, appealed a broad set of related claims.

                                   6   The fraternities argued that (1) the nondiscrimination policies violated the fraternities’ rights to

                                   7   free speech and expressive association; and (2) San Diego State was “targeting [the fraternities]

                                   8   because of their religious beliefs in violation of their right to” free exercise and equal protection.

                                   9   Id. at 800, 804. The district court granted summary judgment to San Diego State on all claims. On

                                  10   appeal, the Ninth Circuit affirmed in part and reversed in part the summary judgment.

                                  11          The Ninth Circuit affirmed the summary judgment as to validity of the nondiscrimination

                                  12   policies. The Ninth Circuit held that the nondiscrimination policies were facially “reasonable and
Northern District of California
 United States District Court




                                  13   viewpoint-neutral” under U.S. Supreme Court precedent. Id. at 801–03 (citing Roberts v. U.S.

                                  14   Jaycees, 468 U.S. 609, 623–24 (1984), and Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of

                                  15   Boston, 515 U.S. 557, 572 (1995)).

                                  16          The Alpha Delta Court further explained that its conclusion tracked the Ninth Circuit’s

                                  17   decision in Truth. See id. at 801–02 (discussing Truth, 542 F.3d 634). There, a Christian high

                                  18   school organization also alleged claims similar to those in Alpha Delta and the instant case—

                                  19   including a claim under the Equal Access Act (“EAA”). See id. at 802 & n.5 (discussing EAA).

                                  20   The Alpha Delta Court explained that “the Equal Access Act, like the First Amendment, forbids

                                  21   ‘denial of equal access, or fair opportunity, or discrimination’ based on the content (or viewpoint)

                                  22   of a group’s speech.” Id. Thus, whether plaintiffs raised EAA claims or other claims, plaintiffs

                                  23   could not facially challenge “a nondiscrimination policy prohibiting exclusion on enumerated

                                  24   grounds.” Id. at 801.

                                  25          Here too, the Plaintiffs cannot facially challenge the District’s nondiscrimination policies,

                                  26   which simply “prohibit[] exclusion on enumerated grounds.” Id. To the extent Plaintiffs argue that

                                  27   the District’s nondiscrimination policies are facially invalid, Plaintiffs’ argument is foreclosed by

                                  28                                                     23
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 24 of 31




                                   1   Alpha Delta and Truth. Those precedents’ nondiscrimination policies parallel those here. All the

                                   2   policies ban discrimination based on enumerated grounds, including sexual orientation:

                                   3       •   In Alpha Delta, the nondiscrimination policy derecognized any group “which discriminates
                                               on the basis of . . . sexual orientation.” 648 F.3d at 796.
                                   4
                                           •   In Truth, the nondiscrimination policy proscribed discrimination “regardless of . . . sexual
                                   5
                                               orientation.” 542 F.3d at 640.
                                   6
                                           •   Here, Policy BP 0410 proscribes “discrimination based on . . . sexual orientation.” FAC
                                   7           ¶ 116. Similarly, Policy 5145.3 proscribes “discrimination . . . with respect to . . . sexual
                                               orientation.” Id. ¶ 117.
                                   8
                                       As in Alpha Delta and Truth, the nondiscrimination policies here are facially valid. See Alpha
                                   9
                                       Delta, 648 F.3d at 805 (rejecting plaintiffs’ free speech, expressive association, free exercise, and
                                  10
                                       equal protection arguments); Truth, 542 F.3d at 651 (rejecting EAA and First Amendment
                                  11
                                       arguments). Any allegation to the contrary would be legally futile under these binding precedents.
                                  12
Northern District of California
 United States District Court




                                               Thus, to the extent that Plaintiffs allege that the District’s nondiscrimination policies are
                                  13
                                       facially invalid, the Court dismisses those allegations with prejudice. See Leadsinger, 512 F.3d at
                                  14
                                       532. These allegations are found in all 12 claims in the FAC. See, e.g., FAC ¶ 129 (allegation
                                  15
                                       against actions “taken pursuant to official policy” repeated throughout FAC), 215 (alleging that
                                  16
                                       nondiscrimination policies compel speech), 229 (incorporating other allegations by reference).
                                  17
                                               2. Under binding Ninth Circuit precedents, Plaintiffs adequately plead an as-applied
                                  18              challenge to Defendants’ facially valid nondiscrimination policies.
                                  19           Although the District’s nondiscrimination policies are facially valid, Plaintiffs adequately
                                  20   plead an as-applied challenge to those policies under Alpha Delta and Truth. The Court reaches
                                  21   this conclusion in three parts. First, the Court addresses the first element of overcoming qualified
                                  22   immunity: that “the facts alleged, taken in the light most favorable to the party asserting the injury,
                                  23   show that the official’s conduct violated a constitutional [or statutory] right.” Clairmont v. Sound
                                  24   Mental Health, 632 F.3d 1091, 1100 (9th Cir. 2011) (quoting Saucier v. Katz, 533 U.S. 194, 201
                                  25   (2001)). Second, the Court addresses the other element of overcoming qualified immunity: that the
                                  26   right at issue “was clearly established ‘in light of the specific context of the case’ at the time of the
                                  27   alleged misconduct.” Id. (quoting Saucier, 533 U.S. at 201). Lastly, the Court explains why the
                                  28                                                  24
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 25 of 31




                                   1   Coverdell Teacher Protection Act does not shield the individual Defendants from damages on a

                                   2   motion to dismiss.

                                   3                  a. Plaintiffs adequately plead that Defendants’ application of
                                                         nondiscrimination policies violated Plaintiffs’ rights.
                                   4
                                              The individual Defendants argue that they are entitled to qualified immunity. “The doctrine
                                   5
                                       of qualified immunity protects government officials ‘from liability for civil damages insofar as
                                   6
                                       their conduct does not violate clearly established statutory or constitutional rights of which a
                                   7
                                       reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting
                                   8
                                       Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To overcome qualified immunity, Plaintiffs must
                                   9
                                       first show that “the facts alleged, taken in the light most favorable to the party asserting the injury,
                                  10
                                       show that the official’s conduct violated a constitutional [or statutory] right.” Clairmont, 632 F.3d
                                  11
                                       at 1100. Plaintiffs’ allegations of as-applied viewpoint discrimination make that showing here.
                                  12
Northern District of California




                                       Specifically, Alpha Delta and Truth show that the nonuniform application of facially valid
 United States District Court




                                  13
                                       nondiscrimination policies violates Plaintiffs’ rights.
                                  14
                                              In Alpha Delta, the Ninth Circuit reversed in part the summary judgment for San Diego
                                  15
                                       State. The Alpha Delta Court reasoned that “[a] nondiscrimination policy that is viewpoint neutral
                                  16
                                       on its face may still be unconstitutional if not applied uniformly.” Alpha Delta, 648 F.3d at 803.
                                  17
                                       For support, the Alpha Delta Court relied on Truth. In Truth, the Christian high school
                                  18
                                       organization “raised a triable issue of fact” by “alleg[ing] that the school district provided waivers
                                  19
                                       to [the Men’s Honor Club and Girl’s Honor Club] while denying them to others, and that decision
                                  20
                                       was made on the basis of religion or the religious content of speech.” Id. (alterations in original
                                  21
                                       omitted) (quoting Truth, 542 F.3d at 648). The Truth Court therefore reversed the district court’s
                                  22
                                       summary judgment and allowed plaintiffs’ claims to proceed to trial under the EAA, Free Exercise
                                  23
                                       Clause, Establishment Clause, and Equal Protection Clause. Truth, 542 F.3d at 651.
                                  24
                                              As in Truth, the Alpha Delta plaintiffs alleged that “some officially recognized groups
                                  25
                                       appear to discriminate on prohibited grounds.” Alpha Delta, 648 F.3d at 804. “For instance, the
                                  26
                                       African Student Drama Association’s constitution limits its leadership positions to students from
                                  27

                                  28                                                      25
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 26 of 31




                                   1   Africa.” Id.5 Thus, the Ninth Circuit held that “[a]s in Truth, the evidence that some student groups

                                   2   have been granted an exemption from the nondiscrimination policy raises a triable issue of fact.”

                                   3   Id.

                                   4          So too here. Plaintiffs allege that the District’s nondiscrimination policy is “pretextual”

                                   5   because Defendants exempt groups “on an individualized basis.” FAC ¶ 91; see id. ¶ 136 (same

                                   6   allegation). Plaintiffs specifically cite “numerous single-sex athletic teams,” the Big Sister/Little

                                   7   Sister club, and the Black Student Union. Id. ¶¶ 91–92. Plaintiffs allege that these recognized

                                   8   student groups “express[] gender, religious, or facial membership or leadership requirements in

                                   9   their applications.” Id. ¶ 92. Similarly, Alpha Delta and Truth expressly cited membership

                                  10   restrictions for the “Men’s Honor Club,” “Girl’s Honor Club,” and “African Student Drama

                                  11   Association” as examples of “exemption[s] from the nondiscrimination policy” that raised a triable

                                  12   issue of fact. Alpha Delta, 648 F.3d at 803–04 (quoting Truth, 542 F.3d at 648).
Northern District of California
 United States District Court




                                  13          Just as those allegedly selective exemptions required a trial in Alpha Delta and Truth,

                                  14   similar allegations here require that Plaintiffs’ as-applied challenge survive a motion to dismiss. At

                                  15   the motion to dismiss stage, the Court must accept the FAC’s factual allegations as true. See

                                  16   Manzarek, 519 F.3d at 1031. Thus, Plaintiffs’ allegations satisfy the first element of overcoming

                                  17   qualified immunity: that “the facts alleged, taken in the light most favorable to the party asserting

                                  18   the injury, show that the official’s conduct violated a constitutional [or statutory] right.”

                                  19   Clairmont, 632 F.3d at 1100.

                                  20                  b. Plaintiffs adequately plead that Defendants violated “clearly established”
                                                         rights.
                                  21
                                              Having determined that the FAC adequately pleads an as-applied challenge to the District’s
                                  22

                                  23   5 Alpha Delta makes clear that a student group violates a valid nondiscrimination policy if the
                                  24   group “limits its leadership positions to students” based on enumerated characteristics. Alpha
                                       Delta, 648 F.3d at 804; accord id. at 796 (discussing nondiscrimination policy for “appointed or
                                  25   elected student officer positions”), 803 (discussing “groups, like [p]laintiffs, [that] restrict
                                  26   membership or eligibility to hold office based on religious belief” (emphasis added)). Thus,
                                       Plaintiffs are incorrect that Alpha Delta and Truth exempt FCA’s leadership requirements from the
                                  27   District’s nondiscrimination policies. See Opp’n at 15.
                                  28                                                      26
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 27 of 31




                                   1   nondiscrimination policies, the Court now turns to the second prong of the qualified immunity

                                   2   analysis. Under this second prong, the Court considers whether the “contours” of Plaintiffs’ right

                                   3   to uniformly applied policies was “‘sufficiently clear’ that every ‘reasonable official would have

                                   4   understood that what he is doing violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741

                                   5   (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “Whether the law was clearly

                                   6   established is an objective standard; the defendant’s ‘subjective understanding of the

                                   7   constitutionality of his or her conduct is irrelevant.’” Clairmont, 632 F.3d at 1109 (quoting Fogel

                                   8   v. Collins, 531 F.3d 824, 833 (9th Cir. 2008)).

                                   9          Even so, qualified immunity is designed “to ensure that before they are subjected to suit,

                                  10   officers are on notice their conduct is unlawful.” Saucier, 533 U.S. at 206. Thus, the key question

                                  11   is whether existing law at the time of Defendants’ alleged conduct provided Defendants “fair

                                  12   notice” that as-applied viewpoint discrimination against a high school religious group was
Northern District of California
 United States District Court




                                  13   unlawful. Hope v. Pelzer, 536 U.S. 730, 739 (2002). In answering this question, the Court bears in

                                  14   mind that “‘closely analogous preexisting case law is not required to show that a right was clearly

                                  15   established.’” Robinson v. York, 566 F.3d 817, 826 (9th Cir. 2009) (quoting Hufford v. McEnaney,

                                  16   249 F.3d 1142, 1148 (9th Cir. 2001)). “[O]fficials can still be on notice that their conduct violates

                                  17   established law even in novel factual circumstances” if the claimed right is defined at an

                                  18   appropriately low “level of generality.” Hope, 536 U.S. at 741; Anderson, 483 U.S. at 639.

                                  19          Here, Alpha Delta and Truth clearly established that viewpoint-discriminatory application

                                  20   of a valid nondiscrimination policy violates the First Amendment, Fourteenth Amendment, and the

                                  21   EAA. The Ninth Circuit decided Alpha Delta and Truth in 2011 and 2008, respectively—years

                                  22   before Defendants began their allegedly discriminatory conduct towards Plaintiffs in April 2019.

                                  23   See FAC ¶ 5 (alleging Glasser posted Sexual Purity Statement on April 23, 2019). Moreover, as

                                  24   detailed above, Alpha Delta and Truth are “closely analogous preexisting case law” for the instant

                                  25   case. Robinson, 566 F.3d at 826 (quoting Hufford, 249 F.3d at 1148). In Truth, the Ninth Circuit

                                  26   reversed the district court’s summary judgment against the Truth plaintiffs who—like Plaintiffs

                                  27   here—were a Christian high school organization and its members. Truth, 542 F.3d at 651. The

                                  28                                                     27
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 28 of 31




                                   1   Ninth Circuit reasoned that the Truth plaintiffs’ had “alleged that the school district provided

                                   2   waivers to [the Men’s Honor Club and Girl’s Honor Club] while denying them to others, and that

                                   3   decision was made on the basis of religion or the religious content of speech.” Id. (alterations in

                                   4   original omitted) (quoting Truth, 542 F.3d at 648). The Truth plaintiffs, like Plaintiffs here, raised

                                   5   claims under the First Amendment, Fourteenth Amendment, and EAA. Truth, 542 F.3d at 651.

                                   6          The Alpha Delta plaintiffs—like the Truth plaintiffs and Plaintiffs here—raised claims

                                   7   under various First Amendment and Fourteenth Amendment theories such as free speech,

                                   8   expressive association, free exercise, and equal protection. Alpha Delta, 648 F.3d at 805. The

                                   9   Alpha Delta Court also reversed the district court’s summary judgment against Christian

                                  10   fraternities who had made allegations like those in Truth. Id. The Alpha Delta Court cited

                                  11   allegations that “some officially recognized groups appear to discriminate on prohibited grounds.”

                                  12   Id. at 804. As an example, the Ninth Circuit specified “the African Student Drama Association’s
Northern District of California
 United States District Court




                                  13   constitution limit[ing] its leadership positions to students from Africa.” Id. Thus, the Alpha Delta

                                  14   Court held that “[a]s in Truth, the evidence that some student groups have been granted an

                                  15   exemption from the nondiscrimination policy raises a triable issue of fact.” Id.

                                  16          Similarly here, Plaintiffs allege that the District’s nondiscrimination policy is “pretextual”

                                  17   because Defendants exempt groups “on an individualized basis.” FAC ¶ 91; see id. ¶ 136 (same

                                  18   allegation). Plaintiffs specifically cite recognized groups that allegedly exclude members or

                                  19   leaders based on gender, religion, or race. FAC ¶¶ 91–92. These groups allegedly include the Big

                                  20   Sister/Little Sister club—which is closely analogous to the Girl’s Honor Club in Truth—and the

                                  21   Black Student Union—which is closely analogous to the African Student Drama Association in

                                  22   Alpha Delta. Moreover, at the motion to dismiss stage, the Court must accept the FAC’s factual

                                  23   allegations as true. See Manzarek, 519 F.3d at 1031. Thus, Plaintiffs have adequately pled

                                  24   violations of clearly established law under Alpha Delta and Truth.

                                  25          Accordingly, the Court rejects Defendants’ argument that the individual Defendants are

                                  26   entitled to qualified immunity.

                                  27

                                  28                                                     28
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 29 of 31



                                                       c. The Coverdell Teacher Protection Act does not shield the individual
                                   1                      Defendants from damages on a motion to dismiss.
                                   2            Aside from qualified immunity, the individual Defendants’ other asserted defense to
                                   3   damages is the Coverdell Teacher Protection Act, 20 U.S.C. § 7941 et seq. (“the Act”). Defendants
                                   4   argue that the Act shields the individual Defendants from damages, whether compensatory or
                                   5   punitive. Defendants specifically cite 20 U.S.C. § 7946(a), which provides that “no teacher in a
                                   6   school shall be liable for harm caused by an act or omission of the teacher on behalf of the school”
                                   7   on five conditions. In response, Plaintiffs argue that Defendants fail to meet one key condition:
                                   8   that “the harm was not caused by willful or criminal misconduct, gross negligence, reckless
                                   9   misconduct, or a conscious, flagrant indifference to the rights or safety of the individual harmed
                                  10   by the teacher.” Id. § 7946(a)(4). The Court agrees with Plaintiffs.
                                  11            The FAC alleges that “[a]ll actions performed by Defendants as alleged herein were
                                  12   malicious, oppressive, and in reckless disregard for Plaintiffs’ rights.” FAC ¶ 120. Evidencing this
Northern District of California
 United States District Court




                                  13   allegedly reckless conduct is Defendants’ nonuniform application of facially valid
                                  14   nondiscrimination policies. Plaintiffs specifically allege that Defendants have exempted from
                                  15   those policies several other student groups, but not FCA. FAC ¶¶ 91–92. At the motion to dismiss
                                  16   stage, the Court must “accept [these] factual allegations in the complaint as true and construe the
                                  17   pleadings in the light most favorable to the nonmoving party.” Manzarek, 519 F.3d at 1031. Thus,
                                  18   at the motion to dismiss stage, the Court cannot conclude that the Act shields Defendants from
                                  19   liability.
                                  20            Defendants’ only counterargument contravenes the plain text of the Act. Defendants argue
                                  21   that the Act “on its face[] applies to more than negligent failures to act, and also applies to
                                  22   intentional acts.” Reply at 13. As support, Defendants cursorily note that the Act “applies to both
                                  23   ‘acts and omissions.’” Id. (original alteration omitted) (quoting 20 U.S.C. § 7946(a)). Yet the
                                  24   statutory phrase “acts and omissions” says nothing about the mens rea behind those acts and
                                  25   omissions. The rest of the Act plainly states that Defendants may still be liable for “willful or
                                  26   criminal misconduct, gross negligence, reckless misconduct, or a conscious, flagrant indifference.”
                                  27   20 U.S.C. § 7946(a)(4).
                                  28                                                     29
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 30 of 31




                                   1             In sum, Defendants’ arguments against Plaintiffs’ as-applied personal-capacity claims for

                                   2   damages are unavailing. Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiffs’

                                   3   as-applied monetary claims against the individual Defendants in their personal capacities. Going

                                   4   forward, the parties should consider “whether [Defendants] ha[ve] (1) exempted certain student

                                   5   groups from the nondiscrimination polic[ies]; and (2) declined to grant Plaintiffs such an

                                   6   exemption because of Plaintiffs’ religious viewpoint.” Id. at 804. These considerations may be

                                   7   relevant to all the claims in the FAC, which resemble those in Alpha Delta and Truth. Compare,

                                   8   e.g., FAC ¶¶ 127, 136, 148, 158, 168 (alleging selective enforcement of nondiscrimination

                                   9   policies), with Alpha Delta, 648 F.3d at 804 (same allegations supporting claims under free

                                  10   speech; freedom of expressive association; free exercise; and equal protection), and Truth, 542

                                  11   F.3d at 651 (same allegations supporting claims under EAA; free exercise; Establishment Clause;

                                  12   and equal protection).
Northern District of California
 United States District Court




                                  13   IV.       CONCLUSION

                                  14             For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

                                  15   Defendants’ motion to dismiss the First Amended Complaint. Specifically, the Court GRANTS the

                                  16   motion to dismiss the following with leave to amend:

                                  17         •   All of the FAC for violating Federal Rule of Civil Procedure 10(a) by failing to disclose

                                  18             the identities of Doe and Roe.

                                  19         •   All of FCA’s claims for prospective relief for lack of jurisdiction.

                                  20   The Court GRANTS the motion to dismiss with prejudice as to the following:

                                  21         •   All of Doe and Roe’s claims for prospective relief for lack of jurisdiction.

                                  22         •   All of Plaintiffs’ monetary claims against Defendants in Defendants’ official capacities.

                                  23         •   All of Plaintiffs’ claims that the District’s nondiscrimination policies are facially invalid.

                                  24   The Court DENIES the motion to dismiss as to Plaintiffs’ as-applied monetary claims against the

                                  25   individual Defendants in their personal capacities.

                                  26             Should Plaintiffs elect to file a second amended complaint curing the deficiencies

                                  27   identified herein, Plaintiffs shall do so within 21 days of the date of this Order. Failure to meet the

                                  28                                                        30
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:20-cv-02798-LHK Document 49 Filed 01/28/21 Page 31 of 31




                                   1   21 day deadline to file a second amended complaint or failure to cure the deficiencies identified in

                                   2   (1) this order; (2) Defendants’ opposition to Plaintiffs’ proceeding pseudonymously; or

                                   3   (3) Defendants’ motion to dismiss will result in dismissal of the deficient claims with prejudice.

                                   4   Plaintiffs may not add new causes of action or parties without leave of the Court or stipulation of

                                   5   the parties pursuant to Federal Rule of Civil Procedure 15. Plaintiffs are directed to file a redlined

                                   6   complaint comparing the FAC to any second amended complaint as an attachment to Plaintiffs’

                                   7   second amended complaint.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: January 28, 2021

                                  11                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     31
                                       Case No. 20-CV-02798-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
